DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

  Election/Restrictions
Applicant’s election without traverse of Invention 1 in the reply filed on 11 November 2021 is acknowledged. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 74 and 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is no antecedent basis for “the fluid supply line” or “the fluid exhaust line.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 58, 59, 61, 63 and 75-78 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde et al. (US 2003/0060815), hereinafter Lalonde, further in view of Lalonde et al. (US 6,270,493).
Regarding claims 1, 2, 61 and 75, Lalonde discloses a cryogenic probe with an elongated shaft (201, fig. 2) with fluid supply (202) and fluid exhaust conduits (208, and/or some distal part of 203), and having a closed distal ablation section (203) into which the fluid supply extends. Some part of the interior of the shaft, together with the exterior of the exhaust line, define the fluid supply line (fig. 2, see also the embodiment of fig. 4 which has all the other features recited in this paragraph). Lalonde also discloses a flow restricting constriction element (204) in communication with the fluid exhaust conduit. Any element that restricts flow can be considered to “regulate” flow fluid. Within the breadth of the claim language it is debatable whether some proximal portion of the shaft can be considered a “housing” which also has the fluid supply and exhaust conduits. But in the interest of compact prosecution, and since housings are ubiquitous in the cryosurgical arts and Applicant has not disclosed a housing produces an unexpected result, Lalonde et al. is cited as disclosing a generic cryosurgical system with a catheter connected to a housing (fig. 1), where the various flow circulation conduits extend the entire length of the system (see e.g. 115a and 115b). Combining 
Regarding claims 3-7, Lalonde does not disclose the degree of constriction. However, Applicant has not disclosed that any of the claimed ranges are critical or produce unexpected results, and having established that some constriction is known, selecting the particular value would be well within the level of ordinary skill in the art. The fact that Lalonde discloses constriction but does not give a particular value further suggests it is a matter for one of ordinary skill in the art to determine, as does the fact that Applicant recites five different ranges including two which cover over half the entire possible range. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to select any degree of constriction, including “about 10%,” or more or less, which would produce the predictable result of a device that performs in a desired manner.
Regarding claims 58 and 59, Lalonde discloses the ablation section includes a bulbous, semispherical portion (distal end of 203, fig. 2, see also claim 12).
Regarding claim 63, Lalonde discloses that the proximal end of the ablation section is fluidically sealed to the distal end of the elongated shaft (fig. 2). The claim language about welds or adhesives is a product-by-process limitation (see MPEP 2113). However, Lalonde does disclose the use of adhesives for connecting the tip to the shaft ([0029]).
Regarding claims 76 and 77, since the drawings are not to scale it is unclear what percentage of the length of an exposed exterior surface of the ablation section is comprised by the bulbous exterior surface. However, Applicant has claimed mutually exclusive versions of this limitation, which together encompass all possible relationships between the length of the ablation section and bulbous surface, and has failed to disclose that either of these mutually exclusive limitations produces an unexpected result. Further, the limitation “exposed exterior surface” is broad enough to include any part of the “distal ablation section,” itself a nebulous phrase, that is exposed to the external environment. Therefore, before the application was filed, it would have been obvious to make the round tip of Lalonde-Lalonde et al. any length with respect to the “exposed surface” of the “ablation section,” including less than half or more than half, that would produce the predictable result of a device that performs in a given manner.
Regarding claim 78, neither Lalonde nor Lalonde et al. explicitly disclose that the ablation section will not explode during use. However, a person of ordinary skill in the art would recognize that the detonation of a surgical device is an undesirable occurrence and Applicant has not disclosed that preventing the catastrophic failure of the device produces an unexpected result. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to construct the system of Lalonde-Lalonde et al. in such a manner that it is able to maintain structural integrity during use, including the pressures that result from warming the device by blocking fluid flow through the exhaust.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde and Lalonde et al., further in view of Vancelette (US 2008/0027422).
Regarding claim 8, neither Lalonde nor Lalonde et al. disclose that the flow restricting element is a valve. However, it is well established that, to restrict flow, various elements can be used including various types of valves and throttles. Vancelette, for example, describes both valves and orifices as types of “flow constriction” ([0016]). This is understood to be a teaching that valves and orifices are functionally equivalent for the purpose of restricting fluid flow (see MPEP 2144.06). Further, the fact that Applicant has claimed both a valve and a constriction suggest neither produces an unexpected result. Therefore, before the application was filed, it would have been obvious to use any commonly known fluid restricting element in the system of Lalonde-Lalonde et al., including a valve as taught by Vancelette, which would produce the predictable result of restricting fluid flow.

Claims 9, 10 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde, Lalonde et al., Vancelette and Milder (US 5,423,807).
Regarding claims 9 and 10, the system of Lalonde-Lalonde et al.-Vancelette does not disclose the details of the valve. However, valves are well within the level or ordinary skill in the art and Applicant has not disclosed how using the extremely common structure of a valve seat and plug in conjunction with a spring produces an unexpected result. Milder is one of any number of references that teach the use of a valve comprising a valve plug biased against a seat (fig. 13). Therefore, before the application was filed, it would have been obvious to use any commonly known valve type in the system of Lalonde-Lalonde et al.-Vancelette, including a valve with a plug biased against a seat as taught by Milder, which would produce the predictable result of controlling fluid flow in a desired manner. 
Regarding claim 57, the system of Lalonde-Lalonde et al.-Vancelette-Milder does not specifically disclose where the spring is located (i.e. that it is at least partially located within the ablation section). However, the constriction element is located at least partially within the ablation section (204 inside 203, fig. 2 of Lalonde), Milder discloses the entire valves structure within the ablation section (the distal end of the shaft, fig. 13), and Applicant has not disclosed that the location of the spring produces an unexpected result. Therefore, before the application was filed, it would have been obvious to locate the spring anywhere, including at a distal most end of the restriction element and thus at least partially within the ablation section as taught by Milder, that would produce the predictable result of biasing the valve in desired direction.

Claim 60 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde and Lalonde et al., further in view of Stumpf (US 3,807,403).
Regarding claim 60, the system of Lalonde-Lalonde et al. does not disclose the ablation section has a “necked down” section. However, various shapes of tips are common in the art and Applicant has not disclosed a variable cross-section produces an unexpected result. Stumpf discloses a cryosurgical device with a tapering tip (14, fig. 1). Therefore, before the application was filed, it would have been obvious to provide the system of Lalonde-Lalonde et al. with any commonly known tip shape, including a tip with a “necked down” section as taught by Stumpf, which would produce the predictable result of allowing the device to treat tissue in a desired manner. 
 Regarding claim 62, neither Lalonde nor Lalonde et al. disclose that the supply conduit has a flow constriction section prior to a nozzle within the distal ablation section. However, supply conduits with tapering diameters are very common in the art .
  
Claims 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde and Lalonde et al., further in view of Chang (US 5,400,602).
Regarding claims 64-67, the system of Lalonde-Lalonde et al. does not disclose a flexible insulated conduit around the shaft, and including a foam spacer, along a majority of the shaft. Lalonde does disclose the use of a vacuum insulation and it is recognized that vacuum, foam, and other elements are functional equivalents (MPEP 2144.06), as taught by Vancelette for example ([0020]). However, merely combining these equivalents does not result in an insulated conduit around the shaft. But Applicant has not disclosed this configuration produces unexpected results and using an insulated conduit around a shaft is common in the art. Chang, for example, discloses a cryosurgical system that uses a foam spacer (27) in an insulated conduit around a shaft (figs. 1 and 2). Therefore, before the application was filed, it would have been obvious to provide any number of insulating elements to the system of Lalonde-Lalonde et al., including an insulated conduit using a foam spacer around a shaft as taught by Chang, which would produce the predictable result of a device that functions in a desired manner. 

Claims 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde, Lalonde et al. and Chang, further in view of Joye (US 2006/0084962).
Regarding claims 68 and 69, the system of Lalonde-Lalonde et al.-Chang does not disclose the spacer is a helix. However, there are a wide range of insulative materials known in the art and Applicant has not disclosed that using a helix produces an unexpected result. That Applicant has claimed both helices and foam suggest the opposite, that there are any number of ways to provide thermal insulation. Joye discloses a cryosurgical system which uses helically wound polymers as insulation ([0042], “fibers” being understood to be more than one). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to use any commonly known insulation in the system of Lalonde-Lalonde et al.-Chang, in place of or in addition to the foam, including polymer helices as taught by Joye, which would produce the predictable result of a device having thermal insulation. It is noted that the transitional phrase “comprising” allows the prior art to have more elements than the claimed element (MPEP 2111.03), such that any of the helices can be considered the claimed “a helix.”
Regarding claim 70, it is noted that the use of a plurality of helices is understood to imply that they are offset, since many overlapping helices would be a poor thermal insulator. Further, the claim does not define “axial dimension” so any plurality of helices that are arranged along a catheter shaft will have some common axial dimension. In the interest of compact prosecution, however, it is noted that a double helix, which has longitudinally offset helices with a common axial dimension, is known to persons of ordinary skill in many technology areas. Therefore, before the application was filed, it .

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde, Lalonde et al, and Chang, further in view of Sellinger (US 3,630,203).
 Regarding claim 71, the system of Lalonde-Lalonde et al.-Chang does not disclose that the spacer terminates before reaching one of a proximal end and distal end of the flexible insulated conduit. However, where exactly an element starts and ends is well within the purview of a person of ordinary skill to choose and Applicant has not disclosed that the spacer stopping a fraction of a micrometer from (“before reaching”) the end of the conduit produce an unexpected result. Sellinger discloses a cryosurgical system with a spacer (71, fig. 2) inside a flexible insulated conduit (30) that terminates before reaching the proximal end of the conduit (cap 32 reaching to the proximal end instead of the spacer). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Lalonde-Lalonde et al.-Chang with any commonly known configuration of flexible insulated conduit and spacer, including one where the spacer does not reach to the proximal end of the conduit as taught by Sellinger, that would produce the predictable result of a device that functions in a desired manner.

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde, Lalonde et al., Chang and Joye, further in view of Rabin (US 6,039,730).
Regarding claim 72, the system of Lalonde-Lalonde et al.-Chang does not specifically disclose that the conduit is “necked down” to have an “outside dominant dimension” less than an outer diameter of the helix. However, Applicant has not disclosed that a tapering conduit produces an unexpected result, where tapering elements are common in the art. Rabin, for example, discloses a cryosurgical device with a tapering conduit (4, fig. 2) with a thermal insulator (5). Therefore, before the application was filed, it would have been obvious to provide the system of Lalonde-Lalonde et al.-Chang with any commonly known shape of conduit, including a tapering conduit as taught by Rabin, which would produce the predictable result of insulating the system in a desired manner. Since the conduit tapers, the distal most “outside dominant dimension will be essentially the diameter of the shaft, where the helices will always have an outer diameter greater than the shaft such, such that the flexible insulated conduit is “necked down” to have an outside dominant dimension less than an outer diameter of a distal end of the flexible insulated conduit.

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde and Lalonde et al., further in view of Lentz (US 2004/0034365).
Regarding claim 73, the system of Lalonde-Lalonde et al. does not disclose by how much the catheter is flexible, although Lalonde does teach the device is made from flexible materials ([0028]). Further, flexible catheters are extremely common in the art and Applicant has not disclosed that the particularly claimed degree of flexibility produces unexpected results. Lentz discloses what can be considered a generic cryoablation catheter and teaches a flexibility of up to 270 degrees (fig. 9, [0033]). Therefore, before the application was filed, it would have been obvious to modify the .

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde and Lalonde et al., further in view of Milder.
Regarding claim 74, the system of Lalonde-Lalonde et al. does not disclose the exhaust line is formed between the interior of the shaft and the exterior of the fluid supply line. It is noted that this is a mutually exclusive feature with the limitations of claim 75 which suggests that neither of these configurations produces an unexpected result. Milder discloses a cryosurgical probe with both the arrangements of claim 74 and 75: an exhaust line inside a delivery line (fig. 13) and a delivery line inside an exhaust line (fig. 1), which suggests these arrangements are functional equivalents (see MPEP 2144.06). Therefore, before the application was filed, it would have been obvious to provide the system of Lalonde-Lalonde et al. with any commonly known exhaust/supply line arrangement, including those disclosed by Milder, which would produce the predictable result of fluid being circulated in a desired manner through the system.

Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde and Lalonde et al., further in view of Davis (US 4,206,760).
Regarding claim 79, the system of Lalonde-Lalonde et al. does not disclose the housing includes an interior cavity with an adaptor configured to change a coaxial .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the teaching that high pressures during warming due to a closed exhaust valve is an art recognized problem, see col. 7 lines 4-19 of US 4,236,518 to Floyd. Regarding a cryosurgical device with a distal tip with a larger diameter than the diameter of the attached catheter, see figure 2 of US 5,078,713 to Varney.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794